I express no opinion upon the merits of this case. The additional abstract of the record (if it made out a sufficient record when read in connection with the appellant's abstract) was not filed in time. What my learned brother has written herein wipes out our rules and starts the court out upon billowy waves without chart or compass, save and except an equitable ruling upon each default under the rules. If the ruling here announced is to be our guidance for the future (in lieu of our fixed rules) we will spend half our time adjusting defaults and failures.
If failure to file additional abstracts must be condoned because no harm results, then failure to file abstracts must likewise be condoned, and equitably adjusted. To this deviation from fixed rules I shall never consent.
What we have said above is in view of the fact that no reasonable excuse has been offered for the failure to file this additional abstract in time. Upon proper showing we can and will give additional time for filing both abstracts and additional abstracts, but the showing is absent in this case. I therefore dissent to that portion of the opinion, and the result reached. *Page 26